Citation Nr: 0842866	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder, currently rated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

On his VA Form 9, submitted in February 2006, the veteran 
requested a hearing at a local VA office before a member of 
the Board.  However, in a March 2006 statement, the veteran 
indicated that he no longer wanted a hearing.  Therefore, the 
veteran's request for a hearing has been withdrawn.  
38 C.F.R. § 20.704(e).

Further, the Board notes that in an April 2006 statement, the 
veteran, through his accredited representative, indicated 
that he wished to withdraw his claim for chronic lumbosacral 
strain with degenerative joint disease. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, a June 2005 notice letter informed the veteran 
that to establish an increased evaluation for his service-
connected PTSD, the evidence must show that his service-
connected PTSD had gotten worse.  There was no mention, 
however, of the effect of his condition on his employment and 
daily life, that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent, of the diagnostic 
criteria for establishing a higher rating for his service 
connected PTSD, or of the types of medical and lay evidence 
that he may submit, including statements from his doctor or 
other individuals who are able to describe the manner in 
which his disability has become worse.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

Initially, the Board finds that the veteran's statements to 
the July 2005 VA examiner demonstrated actual knowledge of 
the effect of his condition on his employment and daily life.  
In this regard, the veteran told the VA examiner that his 
PTSD effected his employment because he could not get alone 
well with others and that he had just recently quit his job.  
He also stated that his ability to perform daily functions 
was affected by his PTSD because he is rarely without 
symptoms.  In addition, the veteran received notice of the 
applicable rating criteria in the January 2006 statement of 
the case (SOC) and notice that his disability rating would be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent in a 
March 2006 notice letter.  However, there is no indication 
that the veteran had actual knowledge of the types of medical 
or lay evidence that he could submit and no subsequent 
readjudication took place after the January 2006 SOC and 
March 2006 notice letters were issued.  Therefore, the Board 
finds that in this case, the notice error does affect the 
essential fairness of the adjudication.  

With regard to the types of medical and lay evidence that he 
may submit, the veteran indicated in his October 2005 notice 
of disagreement (NOD) that he had enclosed a stressor letter 
regarding his PTSD.  However, no such letter was enclosed.  
Although a stressor letter is typically more probative of the 
issue of service connection than an increased rating claim, 
"the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007).  Therefore, the veteran should be 
given the opportunity to submit this letter, as well as any 
other medical and lay evidence that may help substantiate his 
claim for an increased rating pursuant to Vazquez/Flores, 
supra.  Furthermore, in Daniels v. Brown, 9 Vet. App. 348, 
353 (1996), the U.S. Court of Appeals for Veterans Claims 
(Court) held that it could not conclude that an error was 
non-prejudicial where "it is possible that the appellant 
would have sought and obtained additional medical opinions, 
evidence[,] or treatises."  Accordingly, because the veteran 
was not advised that he may submit additional medical 
evidence in this case, it is possible that after receiving 
such notice, he may wish to submit additional medical 
evidence.  As such, the Board cannot conclude that this error 
was non-prejudicial. 

As to the relevant Diagnostic Codes and the application of 
such Diagnostic Codes, the Board again notes that no 
subsequent readjudication of the veteran's claim took place 
after he received notice of these elements, in the January 
2006 SOC and March 2006 notice letter, respectively.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
In this case, adequate VCAA notice was not provided prior to 
the January 2006 SOC, and thus, the inadequacy of the VCAA 
notice has not been cured.  Accordingly, the Board cannot 
conclude that any error with regard to these notice elements 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, because the veteran has not had the opportunity to 
benefit from and react to the notices that the Secretary was 
and is obligated to provide, a remand is necessary to provide 
the veteran with a proper VCAA notice letter pursuant to 
Vazquez/Flores, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation for his 
service-connected PTSD.  The notice letter 
should provide an explanation as to the 
evidence required to support an increased 
evaluation as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), including notice of the rating 
criteria under Diagnostic Code 9411.

2.  The RO should request the veteran 
submit a copy of the stressor letter 
identified in his October 2005 NOD.  The 
veteran should also be given the 
opportunity to submit any other relevant 
evidence pertaining to his claim, 
including medical evidence. 

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




